                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     CISCO SYSTEMS, INC., ET AL.,                      CASE NO. 18-cv-07602-YGR
                                   7                  Plaintiffs,
                                                                                           ORDER RE: MOTION TO DISMISS THIRD
                                   8            vs.                                        PARTY COMPLAINT & STRIKE MOTION
                                                                                           FOR ATTORNEY’S FEES
                                   9     ZAHID HASSAN SHEIKH, ET AL.,
                                                                                           Re: Dkt. No. 43
                                  10                  Defendants.

                                  11

                                  12          On June 11, 2019, the Court heard oral argument on third-party defendants’ motion to
Northern District of California
 United States District Court




                                  13   dismiss third-party complaint filed by defendant/third-party plaintiff Advanced Digital Solutions

                                  14   International, Inc. (“ADSI”) (see Dkt. No. 52), which was fully briefed. (Dkt. Nos. 43, 50, 51.)

                                  15   As stated on the record, and confirmed herein, having carefully considered the briefing and

                                  16   arguments submitted in this matter, third-party defendants’ motion to dismiss is GRANTED IN

                                  17   PART and DENIED IN PART as described below:

                                  18      1. With respect to ADSI’s claim for indemnity from plaintiff Cisco System, Inc. (“Cisco’s”)

                                  19          Lanham Act claim, the Court GRANTS third-party defendants’ motion and DISMISSES this

                                  20          claim with prejudice;

                                  21      2. with respect to ADSI’s claim for indemnity from Cisco’s UCL claim, the Court GRANTS

                                  22          third-party defendants’ motion as it applies to any UCL claim only to the extent that such a

                                  23          claim is based upon a Lanham Act violation and DISMISSES that claim with prejudice;

                                  24          however the Court DENIES third-party defendants’ motion as it applies to any other UCL

                                  25          claim; and

                                  26      3. with respect to ADSI’s claim for indemnity from Cisco’s unjust enrichment claim, the

                                  27          Court DENIES third-party defendants’ motion.

                                  28   Finally, the Court DENIES third-party defendants’ motion to strike the motion for attorney’s fees.
                                   1          Accordingly, and as noted on the record, third-party defendants SHALL file an answer to

                                   2   ADSI’s third-party complaint by no later than June 28, 2019. Moreover, the Court SETS a further

                                   3   case management conference for Monday, July 8, 2019 on the Court’s 2:00 p.m. calendar. By no

                                   4   later than June 28, 2019, third-party defendants shall file a statement notifying the Court whether

                                   5   they would like to discuss adjustments to the current schedule and therefore would like the July 3

                                   6   case management conference to take place. Parties to file a joint statement, by no later than

                                   7   Wednesday, July 3, 2019, as to the issues and topics to be discussed at the July 8 conference.

                                   8          This Order terminates Docket Number 43.

                                   9          IT IS SO ORDERED.

                                  10

                                  11   Dated: June 14, 2019
                                                                                                 YVONNE GONZALEZ ROGERS
                                  12
Northern District of California




                                                                                            UNITED STATES DISTRICT COURT JUDGE
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
